Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Amendment
The preliminary amendment filed on 06/01/2022 has been entered into this application. Claims 4 and 6 are cancelled. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 4-9, 12-13, 17 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimojima (JP 2017204425 A, Applicant cited reference).

Regarding claims 1, 17, 20 and 21, Shimojima teaches of an analysis method which uses an analysis apparatus an electronic spectroscopic devices (figs. 1-3), the analysis apparatus comprising electron spectroscope(ic) is the process or technique of using an electron spectrometer which comprises: 
an energy analyzer (30) is an analyzer which analyzes energy of electrons emitted from a specimen by irradiating the specimen with a primary probe an electron beam irradiation device 10; and 
a detection device 40 is a detector which comprises a number of detection sections, denoted by n, arranged in an energy dispersion direction of the electrons of which the energy has been analyzed by the analyzer, the analysis method comprising: 
a plurality of spectroscopic sections arranged in parallel in the energy dispersion direction of electrons spectrally spectroscoped by the energy spectroscopic section A detection unit including a detection unit, and a plurality of channel TRONS 42 are arranged side by side in the energy dispersion direction of the energy-dispersed electrons on the emission surface (energy dispersion surface) of the energy analyzer 30 [pars. 0041, 0051-53] and the processing unit obtains the detection result of the plurality of detection units before the correction coefficient calculation processing, and changes the energy range of the electron to be energy spectroscopically divided by the energy spectral unit [pars. 0017 and 0048] is obtaining a number of pieces of map/representation data, denoted by nxm, by repeating, a map measurement a number of times, denoted by m, in which a number of pieces of map data  equal to the number of detection sections, denoted by n, are obtained by scanning the specimen with the primary probe to detect the electrons emitted from the specimen with the electron spectrometer, while measurement energy ranges of the analyzer are varied, as shown in FIG. 9, the processing of acquiring the detection result of the channel trons 42 and 42 so that the energy of electrons detected by the channel trons is not overlapped is repeated multiple times by changing the energy range subjected to energy spectroscopy by the energy analyzer 30 [pars. 0034, 0076-80]; 
generating a spectral map/representation in which a position on the specimen is associated with a spectrum based on the number of pieces of map data, denoted by nxm, the measurement energy ranges of the map/representation measurement repeated the number of times, denoted by m, not overlapping each other [pars. 0025, 0078-80, 0092 and 0094], and
 determining a correction coefficient for correcting a detection sensitivity of the electron spectrometer, wherein in determining the correction coefficient, the correction coefficient is determined for each of the measurement energies [pars. 0013, 0015], and [pars. 0023, 0019].
For the purposes of clarity, the structure of method claim recited in claim 17 is symmetrical to the structure of method claim recited in claim 1, as such, the method claim 17 is rejected above as being anticipated by Shimojima. Further, the method claims 1 and 17 also anticipates/provide the means for apparatus claim 20 and 21 as rejected above as being anticipated by Shimojima. 
Furthermore, Shimojima teaches of a method that is on measurement result acquisition processing for acquiring detection results of a plurality of detection sections, and a correction coefficient corrects the detection results of the plurality of detection sections acquired in the 2 measurement result acquisition processing using the correction coefficient [par. 0015], and thus anticipates limitation such as determining a correction coefficient for correcting a detection sensitivity of the electron spectrometer, wherein in determining the correction coefficient, the correction coefficient is determined for each of the measurement energies
In addition, map is considered as representation and/or a diagrammatic representation of data/information and/or chart, graph referring to representations of data/information, considering the BRI.
As to claims 5, 7 and 8, Shimojima teaches of a structure that is use in a method/system that is implementing limitations such as, wherein in determining the correction coefficient, the correction coefficient is determined for each of the detection sections (42) [pars. 0015 and 0023] (claim 5); and wherein in determining the correction coefficient, the correction coefficient is determined based on the spectrum obtained from the generated spectral map (claim 7) [pars. 0084-85, 0095 and 0099]; and wherein in determining the correction coefficient, the correction coefficient is determined by extracting, from the obtained spectrum, a multiple of n pieces of data of consecutive measurement energies (claim 8) [par. 0019].  
As to claims 9, 12 and 13, Shimojima teaches of a structure that is use in a method/system that is implementing limitations such as, wherein in determining the correction coefficient, the generated spectral map is partitioned is spectrally separated into a plurality of areas/section(s), the spectrum is obtained for each of the areas, and the correction coefficient is determined for each of the areas/section(s)[pars. 0013-14 and 0023-25] (claim 9); wherein the analysis apparatus the electronic spectroscopic devices (figs. 1-3: 100) includes an electron detector detection device 40 for detecting the electrons emitted from the specimen by irradiating the specimen with the primary probe to obtain a scanning image is included in it is also scan an electron beam on the surface of the sample S using the deflector 16, implicitly in obtaining the nxm pieces of map data, the scanning image is obtained together with the map data in the map measurement, and displacement of an irradiation position of the primary probe the electron beam irradiation device 10 is corrected based on the scanning image (claim 12); and wherein a scanning area of the primary probe the electron beam irradiation device 10 for obtaining the scanning image the representation of the section is smaller than a scanning area of the primary probe for obtaining the map data (claim 13) [pars. 0034, 0040, 0051].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 10-11, 14-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimojima (JP 2017204425 A, Applicant cited reference) in view of Hosokawa (JP2000106121A, Applicant cited reference).

As to claims 2-3 and 10-11, Shimojima teaches of calculation of correction coefficient (Step S14) Next, the processing unit 60 calculates a correction coefficient based on the detection result of the channel TRON 42 (P = -2 ch to + 2 ch) obtained by the detection sensitivity measurement. Here, the correction coefficient is a coefficient for correcting the detection sensitivity of the channel TRON 42 [pars. 0073-75], and shows in (fig. 9) that the processing of acquiring the detection result of the channel trons 42 and 42 so that the energy of electrons detected by the channel trons is not overlapped is repeated multiple times by changing the energy range subjected to energy spectroscopy by the energy analyzer 30, and in the example shown in FIG. 9, the energy gap and/or interval is 1.0 eV and the effective channel tron number is 5, it is described that the energy range is shifted by 5.0 eV to perform repeated measurement repeatedly [pars. 0073-80].
Shimojima fail to explicitly specify the constructional changes in the map measurement is performed in the method of claim 1, as that claimed by Applicants claims 2-3 and 10-11, such as,  

wherein a measurement energy range of a j-th map measurement and a measurement energy range of a (j+1)th map measurement do not overlap each other,  wherein j is a value greater than or equal to 1 and less than or equal to m, the map measurements are performed in a mode in which an energy resolution is constant, the number of detection sections, denoted by n, are set to have measurement energy intervals which are equal to each other, and a difference between a maximum value of measurement energies of the number of detection sections, denoted by n,  in the j-th map measurement and a minimum value of measurement energies of the number of detection sections, denoted by n, in the (j+1)th map measurement is equal to the measurement energy intervals 57of the number of detection sections (claim 2); wherein a measurement energy range of a j-th map measurement and a measurement energy range of a (j+1)th map measurement do not overlap each other, wherein j is a value greater than or equal to 1 and less than or equal to the number of times the map measurement is repeated, denoted by m, the electron spectrometer includes an input lens which decelerates the electrons entering the analyzer, the map measurement is performed in a mode in which an energy resolution changes in association with a measurement energy, and in a case where Ej-1 denotes a median of measurement energies of the n detection sections in the j-th map measurement and a denotes a value proportional to a deceleration rate of the input lens, a median Ej of measurement energies of the number of detection sections, denoted by n, in the (j+1)th map measurement satisfies  Ej = Ej -1 (1 + α) (claim 3); 
correcting drift of an analysis field, wherein in correcting the drift of the analysis field, an electron-spectroscopic image is generated based on the map data, and the drift of the analysis field is corrected by comparing the generated electron-spectroscopic image with an image serving as a reference (claim 10); and 

correcting drift of an analysis field, wherein correcting the drift of the analysis field is performed after obtaining the number of pieces of map data, denoted by nxm, and in correcting the drift of the analysis field, a number of59a number aa electron-spectroscopic images are generated based on the number of pieces of map data, denoted by nxm, and the drift of the analysis field is corrected by comparing each of the number of electron-spectroscopic images with an image serving as a reference (claim 11).
Hosokawa from the same field of endeavor teaches of SEM (scanning electron microscope), mapping with automated correction of specimen drift (see abstract) (figs.1-5) [pars. 0001-3, 0006-9 and 0036]. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Shimojima system/method of claim 1 in view of Hosokawa teachings that it is known in the art to measure the energy spectrum of auger electrons by or using two-dimensionally scanning a focused electron beam and detects signals such as X-rays and Auger electrons from the area in order to correct sample drift as per teaching of Hosokawa (Hosokawa, [pars. 0001-4 and 0036]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Shimojima system/method of claim 1 in the manner set forth in applicant's claims 2-3 and 10-11, in view of Hosokawa teachings that it is known in the art in order to correct sample drift [pars. 0001-4], since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).

As to claims 14 and 16, Shimojima teaches of a structure of an electron spectroscopic apparatus comprising an energy spectroscopic section for performing energy spectroscopy on electrons emitted from a sample; and a plurality of spectroscopic sections arranged in parallel in the energy dispersion direction of electrons spectrally spectroscoped by the energy spectroscopic section A detection unit including a detection unit, and a processing unit that acquires electron spectral spectrum data based on a detection result of the detection device [pars. 0013 and 0023], and the electron beam that can also be scanned on the sample S by the deflector 16 [pars. 0034 and 0051].
Shimojima fail to explicitly specify the constructional changes in the map measurement is performed in the method of claim 1, as that claimed by Applicants claims 14 and 16, such as,  wherein a temporal change of the displacement of the irradiation position is determined based on N scanning images obtained by repeating the map measurement N times, the N scanning images each being the scanning image, and the displacement of the irradiation position is corrected, and N is a value less than or equal to the number of times the map measurement is repeated, denoted by m (claim 14); and wherein each of the N scanning images is weighted when the N scanning images are added up, and a weight of the scanning image obtained in an N-th map measurement is greater than a weight of the scanning image obtained in an (N-1)th map measurement (claim 16).
Hosokawa from the same field of endeavor teaches of analysis processor 7 analyzes the X-ray energy and the count value (count number) based on the scanning signal supplied from the scanning image observation device 9 and the output signal from the EDES detector 2, and further X-ray mapping, and that that a plurality of signals are detected in parallel, a plurality of scanned images are formed in parallel, the drift amount of the visual field is detected from the temporal change of the scanned image with a relatively large amount of signal, such as the second order electrons, and an integrated image corresponding to a small signal, such as auger electrons, is obtained while compensating for the detected drift amount  [pars. 0047-58].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Shimojima system/method of claim 1 in the manner set forth in applicant's claims 14 and 16, in view of Hosokawa teachings that it is known in the art in order to correct sample drift [pars. 0001-4], since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).
As to claims 15, 18 and 19, Shimojima teaches of a structure of an electron spectroscopic apparatus as applied to claim 1 comprising processing unit 60 acquires the sum of the detection results of the channel TRON 42 (P = + 2ch, + 3ch, + 4ch) as the detection result of energy E + ΔE [pars. 0117-122].
 Shimojima fail to explicitly specify the constructional changes in the map measurement is performed in the method of claim 1, as that claimed by Applicants claims 15, 18 and 19, such as, wherein an integrated image is generated by adding up the N scanning images obtained by repeating the map measurement N times, and the displacement of the irradiation position is corrected based on the integrated image, N is a value less than or equal to the number of times the map measurement is repeated, denoted by m (claim 15); wherein in a case where ΔE denotes a measurement energy interval between adjacent detection sections of the detection sections, in obtaining the number of pieces of map data, denoted by nxm, 61repeating the map measurement m/a times while shifting a measurement energy range by nxΔE is performed a number of times, denoted by a, while the measurement energy range is shifted by ΔE/a (claim 18); and wherein in a case where AE denotes a measurement energy interval between an adjacent detection sections of the detection sections, in obtaining the number of pieces of map data, denoted by nxm, repeating the map measurement a times while shifting the measurement energy range by ΔE/a is performed a number of times, denoted by m/a while the measurement energy range is shifted by nxΔE (claim 19).
Hosokawa from the same field of endeavor teaches of analysis processor 7 analyzes the X-ray energy and the count value (count number) based on the scanning signal supplied from the scanning image observation device 9 and the output signal from the EDES detector 2, and further X-ray mapping, and that that a plurality of signals are detected in parallel, a plurality of scanned images are formed in parallel, the drift amount of the visual field is detected from the temporal change of the scanned image with a relatively large amount of signal, such as the second order electrons, and an integrated image corresponding to a small signal, such as auger electrons, is obtained while compensating for the detected drift amount [pars. 0047-58].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Shimojima system/method of claim 1 in the manner set forth in applicant's claims 15, 18 and 19, in view of Hosokawa teachings that it is known in the art in order to make a scanning range for detecting the drift amount smaller and performing a weighted addition like a recursive filter when integrating it could have been done as appropriate for the purposes of accuracy, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).





Response to Arguments
Applicant’s arguments/remarks, (see pages 10-13), filed on 06/01/2022, with respect to the rejection(s) of claim(s) 112 have been fully considered and are persuasive.  Therefore, the rejection under 112 has been withdrawn.  
However, Applicant’s arguments/remarks, with respect to the rejection(s) of claim(s) under 35 U.S.C. 102(b) and/or 35 U.S.C. 103(a) have been fully considered but are not persuasive. 

Applicant’s arguments: 

a) Applicant argues specifically in the last paragraph of page 11 to first paragraph page 12 that amendment distinguishes independent claim 1 over the cited art, and that “Shimojima does not disclose or suggest “determining a correction coefficient for correcting a detection sensitivity of the electron spectrometer, wherein in determining the correction coefficient, the correction coefficient is determined for each of the measurement energies.”,

Examiner's response:

With respect to argument (a), it is respectfully pointed out to applicant that this argument is not persuasive because Shimojima clearly disclose a measurement result that is based on determining a correction coefficient for correcting a detection sensitivity of the electron spectrometer is a  correction coefficient for correcting the detection sensitivity of the detection part is calculated for each detection part, and that is based on acquisition step of acquiring detection results of the plurality of detection sections, and a correction coefficient corrects the detection results of the plurality of detection sections acquired in the 2 measurement result acquisition step. The method includes a 2 data acquisition step of acquiring the 2 electron spectral spectrum data, and an energy detected by the plurality of detection sections in the 1 measurement result acquisition step and an energy detected by the plurality of detection sections in the measurement result acquisition step do not overlap each other [pars. 0023-25], and thus the claim limitation(s) is/are anticipated by Shimojima. 


b) Applicant argues that Hosokawa, taken alone or in combination with Shimojima, does not cure the deficiencies of Shimojima. Accordingly, Applicant submits that amended independent claim 1 is in condition for allowance.
Independent claims 17, 20, and 21 have been amended similarly to amended independent claim 1. Applicant submits that amended independent claims 17, 20, and 21 are allowable at least for the reasons set forth above regarding amended independent claim 1. Dependent claims 2, 3, 5, 7-16, 18, and 19 are allowable at least for depending from one of allowable independent claims 1 and 17. Accordingly, Applicant respectfully requests the withdrawal of the rejections to claims 1-3, 5, and 7-21 under 35 U.S.C. $§ 102 and 103.

Examiner's response:

With respect to argument (b), it is respectfully pointed out to applicant that for the same reasons as discussed above in relation to argument (a), applicant argument(s) regarding argument(s) (b) is/are not persuasive.
In addition, it is respectfully pointed out to applicant that this argument is/are not persuasive because the limitations being argue is rejected as being anticipated by Shimojima, and the Applicant have not provided any proof that the claims as recited in 1, is/are not anticipated.
Finally, Applicant has argued the patentability of independent claims 17, 20 and 21, based solely upon the patentability of independent claim(s) 1, and has presented no additional arguments exclusively pertaining to the claims, it is respectfully pointed out to applicant that this argument is/are not persuasive. Further, since the applicant has not argued the examiner’s position about the rejection(s) regarding the dependent claims, in the previous Official action. The applicant has acquiesced.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886